DETAILED ACTION
1. This communication is responsive to the amendment, filed April 23, 2021.
2. Claims 1-6, 9-11, 18-22 are pending in this application.  Claims 1, 18 are independent claims. This action is made Final.
3. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
4.	   Applicant’s arguments, with respect to the amendment filed on April 23, 2021 with  
respect to claims 1-6, 9-11, 18-22 been fully considered and are found non-persuasive.

The applicant argues:
1. The previous cited art of Park of using different boundaries of different shapes, sizes, and colors does not teach “having their dimensions changed”.

The examiner responds:
1. The examiner respectfully disagrees.

The word *dimension* only appears in the applicant’s specification in [0028].

[0025] “A totem communicates meanings through visual stimuli including as non-limiting examples: [0026] Animation [0027] Color [0028] Dimensional perception and change [0029] Movement [0030] Pulsation [0031] Proportional change [0032] Rotation [0033] Shape [0034] Tempo [0035] Texture”


According to an online dictionary, the word *dimension* is defined as *a measurable extent of some kind, such as length, breadth, depth, or height*.

So, a *change in a dimension*, can mean a change in a length, breadth, depth, or height.

Park [0196] “The alerts are preferably defined with different levels representing the severity of the feature. This can be accomplished by utilizing boundaries of different shapes, sizes and colors”.

Thus, changing a shape is changing a length/height, and thus, is changing a dimension.


The applicant argues:
2. The office action does not state why the combination of references would be predictable.

The examiner responds:
2. The examiner respectfully disagrees.

While the examiner did not use the specific word *predicable*, the examiner did provide the examiner’s rationale as to the combination of references would have been predictable to one of ordinary skill in the art.



Braunstein modifies Marejka with a minor modification of displaying a name. 

Davies modifies Marejka with a minor modification of displaying information in specific locations.

Park modifies Marejka with a minor modification of displaying information in different shapes.

One of ordinary skill in the art would know how to implement these minor modifications to a user interface within a computer program.


The applicant argues:
3. “Any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from Applicant’s disclosure, such a reconstruction is proper.” M.P.E.P. § 2145(X)(A) (quoting In re McLaughlin 443 F.2d 1392, 1395, 170 E1SPQ 209, 212 (CCPA 1971)).


The examiner responds:
3. The examiner respectfully disagrees.

The applicant did not address a specific motivational rationale, and explain how that specific motivational rationale is impermissible hindsight.

The applicant did not identify what specific information the examiner has improperly only gleaned from the applicant’s specification.

MPEP 2145 Consideration of Applicant’s Rebuttal Arguments [R-10.2019]
A.Impermissible Hindsight
“Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because 

The examiner is always available for interviews.



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 3-6, 9-11, 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Marejka et. al. (“Marejka”, US 2003/0135382) in further view of Davies (“Davies”, 6, 058, 420) in further view of Braunstein (“Braunstein”, US 2014/0293137) in further view of Park et. al. (“Park”, US 2011/0301447).


Claim 1:
Marejka teaches a system that monitors and displays operational statuses of a plurality of nodes of a computer network, the system comprising: ([0007] “method for monitoring computer systems that allows monitoring personnel to readily identify and monitor past and current operating status of monitored elements within a plurality of systems and/or networks”

Marejka teaches a director computer, receiving trigger data collected from the plurality of nodes of the computer network the trigger data indicating an operational status of a node in the computer network, ([0023] “remote monitoring mechanisms 114 that function to process collected data and provide event, alert, trending, status, and other relevant monitoring data and asset survey information in a useable form to monitoring personnel, such as via customer management nodes 146, 164”)  the director computer generating a semiotic word from the trigger data, (Marejka [0056] “If a threshold is crossed, a change in operating status has occurred and the detector 254 determines which operating status the element is in, such as normal, non-critical, or critical, and an event message is generated for transmittal to the service provider system 284. The event message typically includes a monitored system identification (such as a monitored relay serial number), a timestamp of when the second data collection was performed, a monitored element name, the present operating range, the observed value, and the thresholds”. Thus, from a threshold trigger data, various status information is generated), Marejka [0042] “Briefly, however, the event status mechanism 291 acts to periodically update monitoring displays, screens, or interfaces provided or displayed on user interface 265 by processing received monitored data 297 and historical alarm data 296” Marejka [0042] “The service provider includes an event status mechanism that operates in combination with a reporting web server and an alarm mechanism to process the received monitoring data, to display a series of monitoring screens”. So, it’s the event status mechanism 291 and reporting web server item 299 on a remote web service provider system item 284 sending the specific user interface web pages (semiotic word data) to the user system)

Marejka teaches that the semiotic word including a name of the node in the computer network, (Marejka [0056] “a monitored element name”) 

Marejka teaches a totem word, ([Marejka teaches 0062] “visually indicate the current status of the domain as well as providing historic operating status (such as historic, uncleared alarm states).  While numerous techniques and variations may be used to provide such visual information, the current status indicators may be background boxes 472, 478, 480, 484, and 488 that in a preferred embodiment are colored to indicate the current status of the domain”)

Marejka teaches an event word ([Marejka 0023] “remote monitoring mechanisms 114 that function to process collected data and provide event information”)

Marejka teaches a display destination word ([Marejka 0056] “an event message is generated for transmittal to the service provider system 284”. Thus, a destination for the message, thus, data for sending to a destination, thus a “destination word”)

Marejka teaches a plurality of receiver computers; a multicaster computer, receiving the semiotic word from the director computer and transmitting the semiotic word to selected ones of the plurality of receiver computers (Marejka [0028] “includes a forwarding relay 220 linked to the customer relay 218 and a monitored system 260. The forwarding relay 220functions, in part, to provide a useful communication link between the monitored system 260 and the service provider system 284 and accepts data from upstream and downstream sources and reliably and securely delivers it to the recipient”. Marejka [0028] “The service provider system 110 and customer systems 130,150 (including the relays) may comprise any well-known computer and networking devices such as servers, data storage devices, routers, hubs, switches, and the like ”. Thus, Marejka teaches how a relay can be a computer that receives and sends data between the monitored node and customer system node. A relay is equivalent to the applicant’s “multicaster” that receives node information and sends it to a customer computer. Marejka [0025] “The forwarding relays 134,138,154,156 are linked to the monitored relays 136, 140, 158, 160 and configured to support (or fan-out) monitored systems to forwarding relay ratios of500 to 1 or larger ”. Thus, Marejka teaches how a single relay can be relaying data from 500 computers (500:1 ratio). This is equivalent to the applicant’s claim language of collecting data from multiple computers on an intermediate computer (multicaster) and forwarding that data to a user computer)

Marejka teaches indicated in the display destination word, each of the selected ones of the plurality of receiver computers being a different computer than the multicaster computer; ([Marejka 0056] “an event message is generated for transmittal to the service provider system 284”. Thus, a destinationfor the message, thus, data for sending to a destination, thus a “destination word”)

Marejka teaches each receiver computer including a visual stimuli database, each of the selected ones of the plurality of receiver computers receiving the semiotic word from the multicaster computer, associating the totem word and the event word of the semiotic word with a selected visual stimuli from the visual stimuli database to create a semiotic representation of the operational status of the node in the computer network, (Marejka [0020] “The monitoring displays are configured to concurrently provide visual cues as to the current operating status of 'the monitored customer environment, such as with status symbols, icons, or shaded or colored backgrounds, and prior detected and uncleared alarm states, such as with steady or flashing symbols, icons, or other indicators ”)   

Marejka teaches a display associated with each receiver computer, each display receiving the semiotic representation received by the corresponding receiver computer and displaying the semiotic representation at a location on the display specified by the screen location word   (Marejka [0020] “The monitoring displays are configured to concurrently provide visual cues as to the current operating status of `the monitored customer environment, such as with status symbols, icons, or shaded or colored backgrounds, and prior detected and uncleared alarm states, such as with steady or flashing symbols, icons, or other indicators”)

Marejka does not explicitly disclose an identification of a customer associated with the node of the computer network. However, Davies is analogous art of monitoring alerts on a user interface [abstract]. Davies [Fig 10a] teaches displaying an alarms screen with customer name “Brunschwg & Fils”). It would have been obvious to one of ordinary skill before the filing date of the invention to combine the monitoring user interface of Marejka with the monitoring user interface Davies, so the user can have their alarm data organized and displayed logically based on customer [Davies Fig 10a].

The modified Marejka + Davies does not explicitly teach a screen location word. However, Braunstein is analogous art of monitoring alerts on a user interface [0005]. Braunstein teaches receiving a status data, and using that data to prioritize the display location of remotely monitored machine data. Braunstein [0044] “Continuing with the illustrated example, the controller console 40 prioritizes the miniaturized video displays for more or less prominent display based on several factors, including, for example, (1) proximity to objects or hazards; (2) proximity to other machines or personnel; (3) proximity to boundaries; (4) location within a slot; (5) machine status (transmission status, forward, reverse, etc., machine speed, load); (6) operational factors such as depth of slot, current cut, cut location; (7) operator selection of priority among work areas (when multiple work areas are active,); (8) material type; (9) slope or provide event, alert, trending, status, and other relevant monitoring data and asset survey information in a useable form to monitoring personnel, such as via customer management nodes 146, 164”. Thus, Marejka’s remotely monitored devices send their status data, which is prioritized by Braunstein, and the display location of received data for those devices is determined based on the status data. Thus, Braunstein teaches using the sent status data to determine a relative location on the screen. It would have been obvious to one ordinary skill in the art before the filing of the invention to combine the monitoring user interface of the modified Marejka + Davies with the monitoring user interface of Braunstein, so that higher status alerts can be quickly identified when monitoring a large number of devices [Braunstein 0003].

The modified Marejka + Davies + Braunstein does not explicitly teach the semiotic representation comprising a plurality of graphical totems, a plurality of the graphical totems being rotated and or having their dimensions changed based on the operational status of the node in the computer network. Park is analogous art network remote monitoring [0037]. Park [0196] “The alerts are preferably defined with different levels representing the severity of the feature. This can be accomplished by utilizing boundaries of different shapes, sizes and colors”. Thus, Park teaches using different shapes and sizes (changing geometric dimensions) to represent a severity of an alert. It would have been obvious to one of ordinary skill before the filing date of the invention to combine the monitoring user interface of the modified Marejka + Davies + Braunstein with the monitoring user interface of Park, so a contact user can be set per alert type [incorporated by reference in [0037] Donovan et. al. (“Donovan”, US 7, 382, 244) Table 5 Col 32 7-23], [ Col 32 


Claim 3:
The modified Marejka + Davies + Braunstein + Park teaches that the display includes a plurality of screen positions where each screen position corresponds to a node on the computer network (Marejka Fig 5 shows separate interface locations for separate monitored alarms “Pikes”, “Snowmass”, “Windom”)

Claim 4:
The modified Marejka + Davies + Braunstein + Park teaches each node corresponds to an identifier selected from the group consisting of a customer, a location, and a group (Davies [Fig 10a] teaches displaying an alarms screen with customer name “Brunschwg & Fils”).

Claim 5:
The modified Marejka + Davies + Braunstein + Park teaches each screen position includes a plurality of screen locations and wherein the semiotic representation is displayed at one of the plurality of screen locations. (Marejka Fig5 shows separate interface locations for separate monitored alarms “Pikes”, “Snowmass”, “Windom”, and status information such as item 538 for each area)

Claim 9:
The modified Marejka + Davies + Braunstein + Park teaches that the operational status of the node includes a status of equipment at the node (Marejka [0007] “method for monitoring computer systems that allows monitoring personnel to readily identify and monitor past and current operating status of monitored elements within a plurality of systems and/or networks”)

Claim 10:
The modified Marejka + Davies + Braunstein + Park teaches that the status of the node includes the operational status of a network at the node (Marejka [0007] “method for monitoring computer systems that allows monitoring personnel to readily identify and monitor past and current operating status of monitored elements within a plurality of systems and/or networks”)

Claim 11:
The modified Marejka + Davies + Braunstein + Park teaches that the status of the node includes a status of a service selected from the group consisting of wifi, voice communications, Internet connectivity, system availability and power (Davies [Fig 10a]“Node dropped 100% of requests”,  thus not available)

Claim 18 is similar in scope to claim 1 and is rejected under similar rationale.

Claims 19-20 are similar in scope to claims 9-10 and are rejected under similar rationale


Claim 21:
The modified Marejka + Davies + Braunstein + Park teaches that the at least one of the graphical totems is movable (as discussed above, regarding the screen word, Braunstein [0044] “Continuing with the illustrated example, the controller console 40 prioritizes the miniaturized video displays for more or less prominent display based on several factors, including”, thus, the position of the screen word changes position based on a prioritization value) and has a tempo of being rotated and or having its dimensions changed based on the operational status of the node in the computer network (as discussed above, Park [0196] “The alerts are preferably defined with different levels representing the severity of the feature. This can be accomplished by utilizing boundaries of different shapes, sizes and colors”. Thus, Park teaches using different shapes and sizes (changing geometric dimensions) to represent a severity of an alert.)

Claim 22 is similar in scope to claim 21 and is rejected under similar rationale.


8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Marejka et. al. (“Marejka”, US 2003/0135382) in further view of Davies (“Davies”, 6, 058, 420) in further view of Braunstein (“Braunstein”, US 2014/0293137) in further view of Park et. al. (“Park”, US 2011/0301447) in further view of Flanagan (“Flanagan”, US 2009/0083676).

Claim 2:
The modified Marejka + Davies + Braunstein + Park does not explicitly disclose that each of the selected ones of the plurality of receiver computers also includes an audio stimuli database and the semiotic representation includes audio visual stimuli that is displayed on the display. However, Flanagan is analogous art of monitoring alerts on a user interface [Fig 2a]. Flanagan [0012] “Each grid cell having an element--graphical, textual, audio or otherwise--for indicating status of one or more queries monitoring one or more data sources”. It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the monitoring . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145